Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34627 GENERAC HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 20-5654756 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) S45 W29290 Hwy 59, Waukesha, WI (Address of principal executive offices) (Zip Code) (262)544-4811 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ As of November 2, 2015, there were 67,163,204 shares of registrant’s common stock outstanding. Table Of Contents GENERAC HOLDINGS INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2015 and 2014 2 Condensed Consolidated Statements of Cash Flows for the NineMonths Ended September 30, 2015 and 2014 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 Table Of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Generac Holdings Inc. Condensed Consolidated Balance Sheets (U.S. Dollars in Thousands, Except Share and Per Share Data) September 30, December 31, 2015 2014 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ 46,454 $ 189,761 Accounts receivable, less allowance for doubtful accounts 207,205 189,107 Inventories 362,268 319,385 Deferred income taxes 25,974 22,841 Prepaid expenses and other assets 12,467 9,384 Total current assets 654,368 730,478 Property and equipment, net 178,120 168,821 Customer lists, net 44,256 41,002 Patents, net 55,887 56,894 Other intangible assets, net 2,782 4,298 Trade names, net 208,951 182,684 Goodwill 668,122 635,565 Deferred financing costs, net 13,420 16,243 Deferred income taxes 10,640 46,509 Other assets 1,033 48 Total assets $ 1,837,579 $ 1,882,542 Liabilities and Stockholders’ Equity Current liabilities: Short-term borrowings $ 4,481 $ 5,359 Accounts payable 123,186 132,248 Accrued wages and employee benefits 17,258 17,544 Other accrued liabilities 79,759 84,814 Current portion of long-term borrowings and capital lease obligations 302 557 Total current liabilities 224,986 240,522 Long-term borrowings and capital lease obligations 1,050,127 1,082,101 Deferred income taxes 15,014 13,449 Other long-term liabilities 58,180 56,671 Total liabilities 1,348,307 1,392,743 Stockholders’ equity: Common stock, par value $0.01, 500,000,000 shares authorized, 69,553,549 and 69,122,271 shares issued at September 30, 2015 and December 31, 2014, respectively 696 691 Additional paid-in capital 442,007 434,906 Treasury stock, at cost ) ) Excess purchase price over predecessor basis ) ) Retained earnings 348,991 280,426 Accumulated other comprehensive loss ) ) Total stockholders’ equity 489,272 489,799 Total liabilities and stockholders’ equity $ 1,837,579 $ 1,882,542 See notes to condensed consolidated financial statements. 1 Table Of Contents Generac Holdings Inc. Condensed Consolidated Statements of Comprehensive Income (U.S. Dollars in Thousands, Except Share and Per Share Data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ 359,291 $ 352,305 $ 959,469 $ 1,056,922 Costs of goods sold 228,965 222,022 630,643 679,113 Gross profit 130,326 130,283 328,826 377,809 Operating expenses: Selling and service 34,715 32,961 93,317 90,045 Research and development 8,332 7,822 24,907 23,580 General and administrative 13,127 13,429 40,897 39,080 Amortization of intangible assets 6,285 5,277 17,460 15,721 Gain on remeasurement of contingent consideration – – – ) Total operating expenses 62,459 59,489 176,581 163,549 Income from operations 67,867 70,794 152,245 214,260 Other (expense) income: Interest expense ) Investment income 39 38 111 119 Loss on extinguishment of debt – ) ) ) Gain (loss) on change in contractual interest rate ) – ) 16,014 Costs related to acquisitions ) Other, net ) Total other expense, net ) Income before provision for income taxes 53,254 54,862 107,429 191,508 Provision for income taxes 19,218 18,365 38,864 66,285 Net income $ 34,036 $ 36,497 $ 68,565 $ 125,223 Net income per common share - basic: $ 0.50 $ 0.53 $ 1.00 $ 1.83 Weighted average common shares outstanding - basic: 68,175,466 68,556,051 68,642,479 68,511,409 Net income per common share - diluted: $ 0.49 $ 0.52 $ 0.98 $ 1.79 Weighted average common shares outstanding - diluted: 69,182,465 70,033,224 69,781,300 70,050,953 Comprehensive income $ 31,899 $ 35,472 $ 59,939 $ 122,474 See notes to condensed consolidated financial statements. 2 Table Of Contents Generac Holdings Inc. Condensed Consolidated Statements of Cash Flows (U.S. Dollars in Thousands) (Unaudited) Nine Months Ended September 30, 2014 Operating Activities Net income $ 68,565 $ 125,223 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 12,300 10,024 Amortization of intangible assets 17,460 15,721 Amortization of original issue discount 2,494 2,573 Amortization of deferred financing costs 1,874 2,272 Loss on extinguishment of debt 4,795 1,836 (Gain) loss on change in contractual interest rate 2,381 ) Gain on remeasurement of contingent consideration – ) Provision for losses on accounts receivable 324 344 Deferred income taxes 27,319 35,572 Loss on disposal of property and equipment 53 135 Share-based compensation expense 6,889 9,403 Net changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Other assets 572 2,768 Accounts payable ) 20,215 Accrued wages and employee benefits ) ) Other accrued liabilities ) ) Excess tax benefits from equity awards ) ) Net cash provided by operating activities 76,859 142,511 Investing Activities Proceeds from sale of property and equipment 105 7 Expenditures for property and equipment ) ) Acquisition of business ) ) Net cash used in investing activities ) ) Financing Activities Proceeds from short-term borrowings 14,320 4,900 Proceeds from long-term borrowings 100,000 – Repayments of short-term borrowings ) ) Repayments of long-term borrowings and capital lease obligations ) ) Stock repurchases ) – Payment of debt issuance costs ) (4 ) Cash dividends paid ) ) Taxes paid related to the net share settlement of equity awards ) ) Excess tax benefits from equity awards 8,973 9,167 Proceeds from exercise of stock options 7 21 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) 23,015 Cash and cash equivalents at beginning of period 189,761 150,147 Cash and cash equivalents at end of period $ 46,454 $ 173,162 See notes to condensed consolidated financial statements. 3 Table Of Contents Generac Holdings Inc.
